— Appeal by the defendant from a judgment of the County Court, Westchester County (Houston, J.), rendered February 19, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.